Citation Nr: 1041974	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently 
diagnosed tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have 
not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in February 2008 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
provided notice regarding how disability ratings and effective 
dates are assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted written statements.  
Additionally, the RO has obtained Veteran's VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination for tinnitus in July 2008.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  
The Veteran asserts that he has tinnitus that is related to his 
active service.  Specifically, he contends he was exposed to 
gunfire without hearing protection, during his service in 
Vietnam.  

The Veteran's induction and separation examinations do not 
mention any complaint of tinnitus.  Additionally, the Veteran's 
service treatment records are void of any complaint of, treatment 
for, or diagnosis of tinnitus.

The Veteran reported significant post-service noise exposure, to 
include occupational noise exposure from working at a steel mill 
for 41 years, where he was required to where hearing protection.  
Additionally, the Veteran has a history of recreational noise 
exposure from hunting, without using any hearing protection.  The 
post-service medical records associated with the file that refer 
to the Veteran's tinnitus include the July 2008 VA examination 
report.

The evidence of record does not show any complaints of tinnitus 
until the Veteran made a claim in 2008.  The Veteran received a 
VA audiological examination in July 2008.  At that time, he 
reported tinnitus due to military noise exposure.  The VA 
examination included a review of the Veteran's claims file, 
including his service treatment records.  The Veteran reported to 
the examiner that his tinnitus had become noticeable 
approximately 10 years ago.  Additionally, the Veteran stated 
that he had occupational noise exposure as a steel mill worker.  
Lastly, the Veteran reported to the examiner that he had 
recreational noise exposure from hunting.  The VA examiner 
determined that based on the available evidence, including 
occupational noise exposure and the fact that the Veteran 
reported the onset of tinnitus as of 10 years ago, which is more 
than 35 years after separation, it is not likely that the 
Veteran's tinnitus is related to military noise exposure.  The 
examiner stated that it is more likely that the Veteran's 
tinnitus was related to his civilian occupational noise exposure.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  

The credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board finds that the July 2008 medical opinion is probative 
based on the examiner's thorough and detailed examination of the 
Veteran and claims folder as well as the adequate rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion include 
the physician's access to the claims file and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing great weight on the July 2008 opinion, the Board notes 
that in addition to a detailed medical examination, there was a 
complete review of the Veteran's claims folder.  In addition, 
there are no contrary competent medical opinions of record. 

The Board has carefully considered the Veteran's assertions that 
his reported tinnitus is related to his active service.  However, 
as a layperson, he is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he has experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, 
however, from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the weight of the competent evidence shows 
that the Veteran is not entitled to service connection for 
tinnitus.  The existing medical evidence does not show that 
tinnitus manifested in service or is otherwise related to 
service.  Thus service connection is not warranted on a 
presumptive basis.  

Moreover, the VA examiner found that it was less likely as not 
that the Veteran's tinnitus was caused by acoustic trauma in the 
military.  Additionally, the examiner stated that the Veteran 
reported the onset of tinnitus 10 years prior, more than 25 years 
after his separation from service.  Furthermore, the examiner 
stated that the Veteran's tinnitus is more likely from 41 years 
of occupational noise exposure, working at a steel mill.  For the 
foregoing reasons, the Board finds the VA examiner's opinion to 
be highly probative. 

Furthermore, the Veteran does not indicate any treatment or 
complaints of tinnitus between separation from service in 1968 
and the January 2008 claim.  The Federal Circuit has determined 
that a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, the Veteran did not report the 
presence of tinnitus until 38 years after separation from 
service.  Moreover, by the Veteran's own account, his tinnitus 
did not have its onset until 10 years prior to the July 2008 VA 
examination.  This is significant evidence against the claim.  As 
such, entitlement to service connection must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim for 
service connection for bilateral hearing loss.

The Veteran claims that he currently suffers from bilateral 
hearing loss as a result of noise exposure to gunfire in Vietnam, 
without the use of hearing protection.  
 
The Veteran's service treatment records include the August 1967 
pre-induction examination.  This test noted that the Veteran had 
hearing loss in both ears.  The examiner noted that the Veteran 
should have the audiological examination repeated.  In February 
1968, the Veteran's hearing was retested.  The examination showed 
that the Veteran continued to have hearing loss.  Additionally, 
the February 7, 1970 service treatment record referred to the 
Veteran being seen for an incident where his truck was hit by a 
mine.  The Veteran requested to have his ears examined.  An 
audiological examination was ordered, but the doctor did not note 
any diagnosis or if treatment was given to the Veteran at that 
time.  The February 1970 separation examination made no reference 
to hearing loss.  Additionally, the audiological examination 
showed no hearing loss in both ears at all frequency levels.  

While the Veteran was afforded a VA examination in July 2008, the 
examiner failed to give a definite opinion as to whether it is at 
least as likely as not that the Veteran's hearing loss was 
related to or aggravated by any event or incident of service.  
The examiner stated that the Veteran's bilateral high frequency 
hearing loss existed at induction, and was again confirmed 6 
months later.  However, the Veteran's separation exam contains 
only values of "zero" at all frequencies bilaterally.  The 
examiner stated that it is not likely that pre-existing high 
frequency hearing loss could have completely resolved while the 
Veteran was on active duty.  The examiner reported that it was 
more likely that the separation exam was inaccurate and invalid.  
The examiner concluded that due to the fact that the Veteran had 
bilateral hearing loss that existed prior to service and was not 
accurately measured at separation, and the fact that the Veteran 
had 41 years of occupational noise exposure following service, 
the examiner could not give an opinion as to whether the 
Veteran's hearing loss was related to military noise exposure 
without resorting to mere speculation.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical 
expertise to determine if the Veteran's bilateral hearing loss, 
noted at entry, was permanently aggravated in service. Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
another VA examination should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, based on the evidence on the record, the Board finds 
that additional development is necessary in order to give the 
Veteran every consideration with respect to the present appeal.  
Specifically, during the VA examination, the Veteran indicated 
that he had received a yearly audiological examination for his 
employment at the mill.  The VA examiner stated that if there was 
a baseline exam done when the Veteran began employment 41 years 
ago, it could be significant evidence in this case.  In addition, 
the examiner stated the baseline exam could demonstrate whether 
or not the Veteran's hearing decreased over the years during his 
occupational noise exposure.  No records from the Veteran's 
employer have been obtained.  The Board must remand this case in 
order for these records to be associated with the Veteran's 
claims file. 

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should contact the Veteran and 
request that he provide the name and address 
of his employer, in order to obtain the 
yearly audiological exams that were conducted 
for his employment.  After obtaining any 
necessary releases, the RO should attempt to 
associate all relevant identified records 
with the Veteran's claims file.  All efforts 
to obtain these records must be documented in 
the claims folder.  The appellant should also 
be offered the opportunity to submit any 
private records in support of his claim.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo a VA audiological 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  

The examiner is asked to review and consider 
the significance of the Veteran's service 
treatment records, including his August 1967 
pre-induction examination showing preexisting 
hearing loss and his February 1970 separation 
examination, which was negative for any 
complaints or clinical findings of hearing 
loss.  The examiner should also expressly 
consider the Veteran's reported history of 
post-service occupational and recreational 
noise exposure and reconcile his opinion with 
the findings of the July 2008 VA examiner.

The examiner should specify whether it is at 
least as likely as not that the Veteran's 
hearing loss noted on entry, was permanently 
aggravated by any event or incident of 
service, including the Veteran's reports of 
exposure to loud noise in-service and the 
1970 service treatment record that noted the 
Veteran's truck was hit by a mine and 
requested to have his ears tested.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed. 

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


